Exhibit 10.1

August 31, 2011

Robert P. Kelly

Dear Bob:

The Board of Directors of the Bank of New York Mellon Corporation (the
“Corporation”) appreciates your efforts and contributions as Chairman and CEO of
the Corporation over the past four years and accepts your resignation as
Chairman and CEO. This letter memorializes the terms of your resignation and
sets forth the transition arrangements to which you are entitled to under the
Corporation’s plans.

 

1. Acceptance of Resignation

This letter will serve as an acceptance of your resignation as an officer and
director of the Corporation and as an officer and/or director of any of its
affiliated companies.

Your resignation will be treated for purposes of the Plan and, to the extent
beneficial to you, your outstanding equity-based awards as a termination without
cause, effective immediately. For the avoidance of doubt, the Corporation
confirms that neither the Board nor senior management is currently aware of any
circumstance that would constitute a basis for Cause. In addition, you confirm
that your resignation as a director is not as a result of a disagreement that
you have with the Corporation on any matter related to its operations, policies
or practices.

 

2. Benefits

In accordance with Section 1 of this letter, subject to your execution and
non-revocation of the Release and compliance with all other terms and conditions
of the Release and, to the extent relevant, the Plan, (1) the Corporation will
pay the amounts and provide the benefits you are entitled to receive on a
termination by the Corporation other than for Cause under the Plan as specified
in the Release, and (2) effective as of your date of termination, your
outstanding option, restricted stock, restricted stock unit and other
equity-based awards will vest, become free of restrictions and/or become
exercisable to the extent provided for in, and subject to the terms of, the
applicable plan and award agreement after giving effect to Section 1. (On your
request, the Board will reasonably and promptly consider any company-specific
waiver from any post-employment restrictive covenants contained in any equity
award agreement.) You will also be paid the supplemental executive retirement
plan benefits in accordance with the terms and conditions of your Employment
Letter (the “SERP”). The attached Schedule I details each of the preceding
benefits.



--------------------------------------------------------------------------------

In accordance with the Corporation’s practices, you will be paid any accrued and
unpaid base salary through your last day of employment and accrued and unused
vacation pay. Any unreimbursed business expenses will be reimbursed consistent
with the terms of the Corporation’s policy applicable to you while employed.
These accrued obligations will be paid within thirty days of your last day of
employment. You will also be entitled to all other amounts or benefits required
to be paid or provided or which you are eligible to receive under the terms of
the Corporation’s welfare, retirement and deferred compensation plans and
programs (other than the SERP). The Corporation will pay for the reasonable
legal fees and disbursements incurred by you in negotiating this letter and
related documents (not to exceed $35,000).

 

3. General Provisions.

(a) Defined Terms. As used in this letter, “Plan” means The Bank of New York
Mellon Corporation Executive Severance Plan, effective July 13, 2010;
“Employment Letter” means the Letter Agreement, dated January 30, 2006, between
you and the Corporation, as amended on December 22, 2006, October 24,
2008, December 15, 2008 and March 1, 2011; and “Release” means the Separation
Agreement and Release attached hereto as Exhibit 1. Other capitalized terms used
but not defined in this letter are used with the meaning assigned them in the
Plan.

(b) Governing Law. This letter will be governed by and construed and interpreted
in accordance with the laws of the State of New York without reference to the
principles of conflict of law. This letter, the Release and the Plan constitute
the entire agreement between you and the Corporation regarding the subject
matter hereof and thereof and supersede any earlier agreement, written or oral,
with respect thereto. You and Corporation agree that any disputes relating to
any matters under the terms of this letter shall be resolved in accordance with
Section 9 of the Plan.

*                     *                     *



--------------------------------------------------------------------------------

To indicate your agreement with the foregoing, please sign and return this
letter, which will become a binding agreement on our receipt.

 

Very truly yours, BANK OF NEW YORK MELLON CORPORATION By:  

/s/ Jane Sherburne

  Jane Sherburne   Senior Executive Vice President   & General Counsel



--------------------------------------------------------------------------------

Accepted and Agreed:

/s/ Robert P. Kelly

Robert P. Kelly Date: August 31, 2011



--------------------------------------------------------------------------------

Schedule I

 

Governing Document

 

Payment or

Benefit

 

Amount/Time Period

 

Payment Date

Plan, § 3(a)(i)   Severance   $2,000,000   To be paid in equal installments over
the two (2) year period following the Date of Termination, beginning on the
Corporation payroll date immediately following the end of the six (6) month
period following the Date of Termination, except to the extent any such payment
may be paid in compliance with Section 409A prior to such date; provided,
however, that no such payment may be made prior to the Corporation payroll date
immediately following the sixty-fifth (65th) day following the Date of
Termination Plan, § 3(a)(ii)   Pro-Rata Annual Incentive Award   To be
determined by the Human Resources and Compensation Committee in accordance with
the Executive Incentive Compensation Plan and Release, based on annual target of
$6,000,000   To be paid in cash on the same date on which annual incentives for
2011 are paid to similarly situated executives of the Corporation (but in no
event later than March 15, 2012) Supplemental Retirement, §5 of Exhibit A to
Employment Letter,   Retirement Benefit   Life annuity of $121,798.54 per month
(or equivalent in accordance with Employment Letter and Executive’s election or
any permitted alternative election)   To be paid at the times and in the form
consistent with the current payment election (or any permitted alternative
election under Executive’s SERP arrangement) Plan, §3(a)(iii)   Continued active
employee health benefits   2 years   To be provided in accordance with
§3(a)(iii) of the Plan beginning on the Date of Termination, with any
reimbursement payment and related payment obligation subject to Section 409A to
be provided beginning on the Corporation payroll date immediately following the
end of the six (6) month period following the Date of Termination



--------------------------------------------------------------------------------

Governing Document

 

Payment or

Benefit

 

Amount/Time Period

 

Payment Date

Plan, §3(a)(iv)   Outplacement Services   1 year   To be made available in
accordance with §3(a)(iv) of the Plan beginning on the Date of Termination



--------------------------------------------------------------------------------

Schedule I (con’t)

 

Vested/Unvested Stock Options

       

Unvested R/S

Grant Date

        Price      Shares     

Vest Date

  

Last Day to Exercise

     

Grant Date

  

Shares

  

Vest Date

2/13/2006    Vested    $ 34.37         280,000          8/31/2013            
2/20/2007    Unvested    $ 45.97         96,767       (2/12)    8/31/2015      
8/10/2009    167,726    release date 2/20/2007    Vested    $ 45.97        
387,068          8/31/2015             7/23/2007    Vested    $ 44.59        
76,668          8/31/2015             3/10/2008    Unvested    $ 42.31        
192,484       (3/12)    8/31/2016       2/25/2010    30,141    release date
3/10/2008    Vested    $ 42.31         577,453          8/31/2016            
8/10/2009    Unvested    $ 29.39         151,081       (8/12)    8/31/2016      
   30,141    release date 8/10/2009    Unvested    $ 29.39         151,081      
(8/13)    8/31/2016       3/16/2010    163,623    release date 8/10/2009   
Vested    $ 29.39         302,164          8/31/2016             3/16/2010   
Unvested    $ 30.25         146,064       (3/12)    8/31/2016       2/24/2011   
150,985    (2/14)                        

 

   3/16/2010    Unvested    $ 30.25         146,064       (3/13)    8/31/2016   
      542,616    3/16/2010    Unvested    $ 30.25         146,063      
Forfeited    N/A             3/16/2010    Vested    $ 30.25         146,064   
      8/31/2016             2/24/2011    Unvested    $ 30.13         134,790   
   (2/12)    8/31/2016                   2/24/2011    Unvested    $ 30.13      
  134,790       (2/13)    8/31/2016      
“release date” means release effective date 2/24/2011    Unvested    $ 30.13   
     134,790       Forfeited    N/A       Term w/o Cause - shares vest 2/24/2011
   Unvested    $ 30.13         134,790       Forfeited    N/A         2006 - All
shares vested. Exercisable for 2 years from termination date.       (2/11 grant
subject to HRCC approval after 2011 performance criteria are met)

2/2007 - Exercisable for 2 years from Payroll Separation Date (PSD).

7/2007 - All shares vested. Exercisable for 2 years from PSD.

2008 - 2011 - Shares exercisable for 3 years from PSD, for

              options exercisable on PSD. Unvested shares as of PSD forfeited.

For illustrative purposes only. Plan documents control. Assumptions include
actual termination date.

 

 



--------------------------------------------------------------------------------

Exhibit 1

SEVERANCE, RESTRICTIVE COVENANTS

AND RELEASE AGREEMENT (HEREIN, “AGREEMENT”)

The Bank of New York Mellon Corporation (the “Corporation”) and Robert P. Kelly
(“Executive”) agree as follows:

1. Date of Termination. Executive’s employment with the Corporation will
terminate effective August 31, 2011 (the “Date of Termination”).

2. Cooperation. Executive agrees to make himself reasonably available to the
Corporation to respond to requests by the Corporation for information concerning
litigation, regulatory inquiry or Investigation, involving facts or events
relating to the Corporation that may be within his knowledge. Executive will
cooperate fully with the Corporation in connection with any and all future
litigation or regulatory proceedings brought by or against the Corporation to
the extent the Corporation reasonably deems Executive’s cooperation necessary.
Executive will be entitled to reimbursement of reasonable out-of-pocket expenses
(including counsel fees) incurred in connection with fulfilling his obligations
under this Section 2.

3. Severance Benefit. In consideration of Executive’s undertakings herein, the
Corporation will make payments and provide benefits in accordance with
Section 3(a) of the Corporation’s Executive Severance Plan (the “Severance
Plan”) for a termination by the Corporation other than for Cause, less required
deductions (including, but not limited to, federal, state and local tax
withholdings) and provide for the equity award treatment set forth in the Letter
Agreement, dated August 31, 2011, between the Corporation and the Executive and
Schedule I thereto (the “Letter Agreement”). The preceding payments and benefits
are collectively referred in this Agreement as the “Severance Payment”.

The Severance Payment will be paid in accordance with the Severance Plan or the
Letter Agreement, as applicable. (For purposes of Section 3(a)(ii) of the Plan,
the Board has determined the individual component of your annual incentive will
be appropriately calculated based on having achieved the target level of
performance and the corporate component of your annual incentive will be
calculated on the same basis as is applicable to the Corporation’s senior
executives.) Provision of the Severance Payment is contingent upon the execution
of this Agreement by Executive and Executive’s compliance with all terms and
conditions of this Agreement and the Severance Plan. Executive agrees that if
this Agreement does not become effective, the Corporation shall not be required
to make any further Severance Payments to Executive pursuant to this Agreement,
the Severance Plan or the Letter Agreement and shall be entitled to recover all
Severance Payments already made by it (including interest thereon) pursuant
thereto.



--------------------------------------------------------------------------------

4. Confidential Information; Non-Solicitation; Non-Compete. Executive represents
that he has returned to the Corporation all property or information, including,
without limitation, all reports, files, memos, plans, lists, or other records
(whether electronically stored or not) belonging to the Corporation or its
affiliates, including copies, extracts or other documents derived from such
property or information. Executive will immediately forfeit all rights to
Severance Payments under this Agreement, the Letter Agreement and the Severance
Plan if Executive, directly or indirectly (i) at any time discloses to any third
party or entity any trade secrets or other proprietary or confidential
information pertaining to the Corporation or any of its affiliates or uses such
secrets or information without the prior written consent of the General Counsel
of the Corporation; or; (ii) Executive breaches any of Executive’s post
termination obligations to the Corporation pursuant to an individual agreement,
including but not limited to non-solicitation, confidentiality and/or
non-competition restrictions (which are incorporated herein by reference); or
(iii) to the extent that Executive does not have post termination
non-solicitation, confidentiality and/or non-competition obligations in an
individual agreement, during the twelve (12) month period after the Date of
Termination (A) solicits, influences, encourages, induces, recruits or causes
any employee of the Corporation or any person who was an employee of the
Corporation within the six (6) month period before Executive’s Date of
Termination to resign from the Corporation or to apply for or accept employment
with any Competitive Enterprise; or (B) solicits or attempt to solicit any of
the Corporation’s clients and/or customers for whom Executive or the Corporation
performed services or actively solicited work from during the six (6) month
period before Executive’s Date of Termination, to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Corporation or otherwise interferes with or damages any relationship between the
Corporation and any such client or customers. For purposes of this Agreement,
“Competitive Enterprise” means any business enterprise that either (A) engages
in any activity that competes anywhere with any activity that the Corporation or
its affiliates is then engaged in or (B) holds a 5% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity and were within the scope of Executive’s responsibilities
within the twelve (12) months preceding Executive’s termination of employment.

The Corporation agrees that it and its executive officers and directors will not
defame or disparage or otherwise make, or authorize the making of, any
communication that is intended or may reasonably be expected to harm the
reputation, business or prospects of Executive, and Executive agrees that he
will not defame or disparage or otherwise make, or authorize the making of, any
communication that is intended or may reasonably be expected to harm the
reputation, business or prospects of the Corporation, its affiliated companies
or any of their respective directors or executive officers. The Corporation and
Executive



--------------------------------------------------------------------------------

have agreed on a the press release, which will be the only press release by
either party with respect to Executive’s resignation and the matters subject to
the Agreement and neither the Corporation nor Executive will schedule or hold
any press conference or similar proceeding with respect to Executive’s
resignation or the matters subject to this Agreement.

Nothing in this Agreement shall prevent or prohibit Executive or the Corporation
from responding to an order, subpoena, other legal process or regulatory inquiry
directed to them or from providing information to or making a filing with a
governmental or regulatory body. Executive agrees that upon learning of any
order, subpoena or other legal process seeking information that would otherwise
be prohibited from disclosure under this Agreement, he will promptly notify the
Corporation, in writing, directed to the Corporation’s General Counsel. In the
event disclosure is so required, Executive agrees not to oppose any action by
the Corporation to seek or obtain a protective order or other appropriate
remedy.

5. Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Corporation or any of its
affiliates in connection with any matters relating, directly or indirectly, to
his employment, and covenants and agrees not to file any such action, complaint
or arbitration or commence any other judicial or arbitral proceedings against
the Corporation or any of its affiliates with respect to events occurring prior
to the termination of his employment with the Corporation or any affiliates
thereof. Notwithstanding the foregoing, nothing contained in this Agreement
shall prevent Executive from filing a charge or lawsuit challenging the validity
of the waiver and release contained herein under OWBPA with respect to claims
under ADEA or filing a charge of discrimination with, or participate in, an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), but Executive will not be entitled to any monetary or other
relief from the EEOC or from any court as a result of litigation brought on the
basis of or in connection with such charge, except if, and to the extent that,
the release and waiver contained in this Agreement is held to be invalid or
unenforceable (in which event, Corporation will be entitled to restitution or
set off for the amounts paid to Executive hereunder as and to the extent
determined by the court).

6. General Release. Effective as of the Effective Date, and in return for the
consideration set forth above, Executive agrees not to sue or file any action,
claim, or lawsuit against the Corporation, agrees not to pursue, seek to recover
or recover any alleged damages, seek to obtain or obtain any other form of
relief or remedy with respect to, and cause the dismissal or withdrawal of, any
lawsuit, action, claim, or charge against the Corporation, and Executive agrees
to waive all claims and release and forever discharge the Corporation, its
officers, directors, subsidiaries, affiliates, parents, attorneys, shareholders
and employees from any claims, demands, actions, causes of action or liabilities
for compensatory damages or any other relief or remedy, and obligations of any
kind or nature whatsoever, based on any matter, cause or thing, relating in any
way, directly or



--------------------------------------------------------------------------------

indirectly, to his employment, from the beginning of time through the Effective
Date of this Agreement, whether known or unknown, fixed or contingent,
liquidated or unliquidated, and whether arising from tort, statute, or contract,
including, but not limited to, any claims arising under or pursuant to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1871, the Civil Rights
Act of 1991, the Americans with Disabilities Act, the Rehabilitation Act, the
Family and Medical Leave Act of 1993, the Occupational Safety & Health Act, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), the Worker Adjustment and Retraining
Notification Act, Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, the Age Discrimination in Employment Act of 1967 (“ADEA”), New York
State Labor Law, New York State Human Rights Law, New York Human Rights Law, and
any other state, federal, city, county or local statute, rule, regulation,
ordinance or order, or the national or local law of any foreign country, any
claim for future consideration for employment with the Corporation, any claims
for attorneys’ fees and costs and any employment rights or entitlement law, and
any claims for wrongful discharge, intentional infliction of emotional distress,
defamation, libel or slander, payment of wages, outrageous behavior, breach of
contract or any duty allegedly owed to Executive, discrimination based upon
race, color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation, or another unlawful criterion or circumstance, and any other theory
of recovery; provided, however, that this Section 6 shall not release (a) any
claim for breach of this Agreement, the Severance Plan or the Letter Agreement,
(b) any claim for accrued benefits to which Executive is entitled under the
Corporation’s retirement, deferred compensation, and welfare benefit plans and
programs (including the SERP as agreed in the Letter Agreement), (c) Executive’s
rights as a stockholder of the Corporation or (d) any rights for indemnification
or contribution under the Corporation’s certificate of incorporation or by-laws
or equivalent governing documents of the Corporation and its affiliates, the law
of the State of Delaware, any indemnification agreement between Executive and
the Corporation or any rights to insurance coverage under any directors’ and
officers’ liability insurance or fiduciary insurance policy. It is the intention
of the parties to make this release as broad and as general as the law permits
(subject to the preceding proviso).

7. Executive acknowledges that he may later discover facts different from or in
addition to those which he knows or believes to be true now, and he agrees that,
in such event, this Agreement shall nevertheless remain effective in all
respects, notwithstanding such different or additional facts or the discovery of
those facts.

8. This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the Severance Plan.

9. Executive acknowledges that Executive has made an independent investigation
of the facts, and does not rely on any statement or representation of the
Corporation in entering into this Agreement or the Letter Agreement, other than
those set forth herein or therein.



--------------------------------------------------------------------------------

10. Executive agrees that, without limiting the Corporation’s remedies, should
he commence, continue, join in, or in any other manner attempt to assert any
claim released in connection herewith, or otherwise violate in a material
fashion any obligation in this Agreement , the Corporation shall not be required
to make any further Severance Payments to the Executive pursuant to this
Agreement, the Letter Agreement or the Severance Plan and shall be entitled to
recover all Severance Payments already made by it thereunder (including interest
thereon), in addition to all damages, attorneys’ fees and costs the Corporation
incurs in connection with Executive’s breach of this Agreement or the Letter
Agreement. Executive further agrees that the Corporation shall be entitled to
the repayments and recovery of damages described above without waiver of or
prejudice to the release granted by him in connection with this Agreement, and
that his violation or breach of any obligation of this Agreement shall forever
release and discharge the Corporation from the performance of its obligations
arising from this Agreement.

11. Executive has been advised and acknowledges that he has been given
twenty-one (21) days to sign this Agreement, he has seven (7) days following his
signing of this Agreement to revoke and cancel the terms and conditions
contained herein, and the terms and conditions of this Agreement shall not
become effective or enforceable until the revocation period has expired (the
“Effective Date”).

12. Executive acknowledges that Executive has been advised hereby to consult
with, and has consulted with, an attorney of his choice prior to signing this
Agreement.

13. Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.

14. Executive understands that this Agreement includes a final general release
and restrictive covenants related to confidentiality and non-solicitation, and
that Executive can make no further claims against the Corporation or the persons
listed in Section 6 of this Agreement relating in any way, directly or
indirectly, to his employment or termination of his employment. Executive also
understands that this Agreement precludes Executive from recovering any damages
or other relief as a result of any lawsuit, grievance, charge or claim brought
on Executive’s behalf against the Corporation or the persons listed in Section 6
of this Agreement.



--------------------------------------------------------------------------------

15. Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.

16. This Agreement, the Letter Agreement and the Severance Plan constitute the
complete understanding between Executive and the Corporation regarding the
subject matter hereof and thereof. No other promises or agreements regarding the
subject matter hereof and thereof will be binding unless signed by Executive and
the Corporation.

17. Executive and the Corporation agree that all notices or other communications
required or permitted to be given under the terms of this Agreement shall be
given in accordance with Section 8 of the Severance Plan.

18. Executive and the Corporation agree that any disputes relating to any
matters covered under the terms of this Agreement or the Letter Agreement shall
be resolved in accordance with Section 9 of the Severance Plan.

19. By entering into this Agreement and the Letter Agreement, the Corporation
does not admit and specifically denies any liability, wrongdoing or violation of
any law, statute, regulation or policy, and it is expressly understood and
agreed that this Agreement and the Letter Agreement are being entered into
solely for the purpose of amicably resolving all matters of any kind whatsoever
between Executive and the Corporation.

20. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

21. The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.

22. Unless expressly specified elsewhere in this Agreement, this Agreement shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York without reference to the principles of conflict of law.

23. This Agreement may be executed in one or more counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has signed this Agreement on this          of
                    , 2011.

 

 

Robert P. Kelly

 

Accepted and Agreed: The Bank of New York Mellon Corporation By:      

 

  Jane Sherburne   Senior Executive Vice President   & General Counsel